Citation Nr: 1124261	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-39 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from January 1993 to December 2003, with subsequent periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) in the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he developed OSA while in active service with the U.S. Navy.  He specifically asserts being a loud snorer while serving aboard Navy ships, and that his sleep patterns were sporadic given that his duties underway at sea often required him to be awake at unusual times in order to assist in engine room watch-keeping duties.  The Veteran further contends that he developed anatomical abnormalities in-service which precipitated his later diagnosis of sleep apnea.  

The record indicates that OSA, of a severe nature, was first diagnosed in August 2005.  This is approximately two years after his separation from active service.  The Veteran is currently in the Naval Reserve, and he performs ACDUTRA and INACDUTRA in this capacity.  It does not appear as though records from Naval Reserve service are of record, and if the Veteran received treatment at any time during ACDUTRA or INACDUTRA, such records should be associated with the claims file.  

Although it is true that OSA was not diagnosed in service, there are indications of risk factors for this condition during the time of active duty.  Indeed, in April 1994, there was a single episode of an upper respiratory infection, followed by some sort of an injury to the face in July 1994 which was productive of sinus tenderness.  In August 1998, the Veteran sought treatment for what he believed to be a chronic sore throat.  It was noted that the Veteran had his right tonsil missing as a congenital abnormality; however, his left tonsil was swollen and enlarged.  In November 1998, the Veteran again had problems with his tonsils, and was diagnosed as having an episode of tonsillitis.  In June 1999, the Veteran had sneezing fits and was found to exhibit allergic rhinitis.  The allergic episodes seemed to continue for some time, as an earlier April 1999 clinical note described an allergic cough of three months' duration.  Lastly, prior to discharge from service in 2003, the Veteran was noted to have issues with obesity.  

In August 2005, the Veteran was found still to exhibit rhinitis in addition to his OSA, and there is some potential relationship suggested between the two conditions.  Specifically, in January 2008, the Veteran had surgical reduction of his turbinate performed by otolaryngology specialists at VA in order to help with OSA.  The Board notes that there is ample evidence of in-service factors which could, potentially, be responsible for the causation of OSA.  The Veteran had in-service problems with his tonsils and nasal passages, to include having a months-long bout of allergic reactions in his upper respiratory system.  The Veteran was found to be obese in 2003, and he has had complaints of snoring since his time in service.  All of these factors necessitate a remand to determine if it is at least as likely as not that OSA was due to disease or injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

With regard to ACDUTRA and INACDUTRA records, it is noted that all effort should be made to find records which might be relevant.  It is noted, however, that the Veteran has not identified having treatment for OSA during one of these periods, nor has he alleged that any injury has occurred during a drill period which could have aggravated OSA beyond the natural course of the disease process.  The Veteran should be asked to identify any treatment he had during an INACDUTRA or ACDUTRA period.  Should no records exist, a notation should be made in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In that regard, efforts should be made to locate any outstanding treatment records for ACDUTRA and INACDUTRA periods, and the Veteran should specifically identify any civilian treatment he might have had for OSA during ACDUTRA and INACDUTRA.  All efforts should be made to obtain these records, and if they are unavailable after an exhaustive search, it should be noted in the claims file.  

2.  Schedule the Veteran for a VA examination with an otolaryngologist for the purposes of determining the etiology of OSA.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that OSA was caused by a disease or injury in service, to include documented episodes of tonsillitis and enflamed left tonsil/chronic sore throat, months-long bouts of allergic reactions in the respiratory system, obesity noted before discharge in 2003, and complaints of snoring and disturbed sleep patterns.  A detailed rationale should be attached to any medical conclusions reached in the examination report.   

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


